Citation Nr: 9902956	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-18 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to secondary service connection for a right 
knee disorder.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the RO.  

In August 1998, a hearing was held at the RO before this 
Member of the Board.



REMAND

The veteran alleges that his left knee disability was caused 
by injuries sustained while parachuting in service.  He 
maintains that he has a current right knee disability which 
was caused by his overcompensating for his left knee 
disability.  

In an April 1997 letter, Roy D. Beebe, M.D., provided the 
veteran's history of left knee problems dating back to 
multiple injuries while parachuting in service.  

Although the veteran was afforded a VA examination which 
revealed worsening left knee cartilage damage, no opinion was 
provided concerning the etiology of the disability.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should attempt to contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
disability of the right and left knees 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  The RO should schedule the veteran 
for a comprehensive examination by an 
orthopedist to determine the nature and 
likely etiology of the claimed right and 
left knee disorders.  All indicated tests 
must be conducted.  The claims folder and 
a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's left knee disability is due to 
the in-service knee injuries, as claimed 
by the veteran.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that his left knee 
disability was caused or worsened by the 
right knee disability.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  After undertaking all indicated 
development, the RO should review the 
veteran's claim.  If any benefit sought 
on appeal is not granted, then the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 4 -


